OPINION
BY THE COURT:
The plaintiff-appellee has filed an application for rehearing which has invited our attention to his very well stated brief as well as to our former opinion in this case. We appreciate all that counsel has said and agree with most of his legal conclusions.
The Court should define the issues of fact in such a way that the jury may have them in mind, calling attention to the material allegations of fact and give proper instruction in regard to such issues. The Court’s charge as given may fit certain facts, but if there be other facts which the court has overlooked which would require additional instructions to properly state the issues, we feel that the court can not limit a charge, to the exclusion of facts presented by the issues and the evidence, which would require different and additional instructions.
We feel that we have properly stated the matter on pages 14 and-15 of the opinion and while we are under obligation to counsel in so well presenting his view, we feel that we could not, on an application for rehearing, depart from the conclusion already' stated.
Application for rehearing denied.
HORNBECK, PJ, GEIGER & BARNES, JJ, concur.